 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Harbin Construction, Inc. and Local 1234, United Brotherhood of Carpenters and Joiners of America, AFL±CIO. Case 7±CA±36978 December 24, 1996 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX On August 18, 1995, the National Labor Relations Board issued a Decision and Order,1 cessors, and assigns, to make its unit employees whole by making all delinquent contributions to certain union 
fringe benefit trust funds that had not been made since September 14, 1994, in violation of the National Labor Relations Act. On March 25, 1996, the United States ment enforcing the Board's Order. A controversy having arisen over the amounts due under the Board's Order, on September 13, 1996, the Regional Director for Region 7 issued a compliance specification and notice of hearing alleging the 
amounts due various union funds under the Board's Order, and notifying the Respondent that it should file a timely answer complying with the Board's Rules and Regulations. Although properly served with a copy of the compliance specification, the Respondent failed to 
file an answer. By letter dated October 3, 1996, the Region advised priate answer was filed by October 17, 1996, a Motion 
ent filed no answer. On November 19, 1996, the General Counsel filed with the Board a Motion to Transfer Case to the Board 
tached. On November 20, 1996, the Board issued an 
order transferring the proceeding to the Board and a 1 umes). Notice to Show Cause why the motion should not be granted. The Respondent again filed no response. The 

fication are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member 
panel. Ruling on the Motion for Summary Judgment tions provides that the Respondent shall file an answer 


lations states: If the respondent fails to file any answer to the 
specification within the time prescribed by this 
section, the Board may, either with or without 
taking evidence in support of the allegations of 
the specification and without further notice to the 
respondent, find the specification to be true and 
enter such order as may be appropriate. According to the uncontroverted allegations of the Motion for Summary Judgment, the Respondent, de-spite having been advised of the filing requirements, 
ent's failure to file an answer, we deem the allegations in the compliance specification to be admitted as true, and grant the General Counsel's Motion for Summary Judgment. Accordingly, we conclude that the amounts due the 
tion and we will order payment by the Respondent of those amounts. ORDER The National Labor Relations Board orders that the gan, its officers, agents, successors, and assigns, shall ing amounts to the listed union funds, plus liquidated 
ing agreement:2 2See Merryweather Optical Co., 240 NLRB 1213 (1979). 322 NLRB No. 127  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD Health and Welfare Fund•Pension Fund•Local 1234 Supplemental Pension•Fund Vacation Fund 
Apprenticeship Fund Health & Safety Fund 
Steward Fund Industry Advancement Fund Dues Fund TOTAL: $38,408.16 22,151.56 1,567.68 11,757.60 2,037.98 156.77 1,567.68 3,135.36 5,586.77 lllll $86,369.56 Dated, Washington, D.C. December 24, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD 